Citation Nr: 0111159	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the issue of entitlement to an evaluation in 
excess of 10 percent for PTSD will be held in abeyance 
pending further development by the RO, as requested below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Service administrative records show that the veteran 
performed duty overseas in the Republic of Vietnam.  His 
awards and decorations include a Combat Infantryman Badge.

The veteran filed a claim of entitlement to service 
connection for PTSD in February 1999, and reported receiving 
treatment for the disorder from T.R. since the previous 
month.

Following an April 1999 VA examination, a July 1999 rating 
decision granted service connection for PTSD, and assigned a 
10 percent disability evaluation.

In October 1999 correspondence, the veteran sought an 
increased rating for his service-connected PTSD.

Based on VA outpatient treatment records from February to 
December 1999, and a March 2000 VA examination report, an 
April 2000 rating decision continued the 10 percent 
evaluation of the veteran's PTSD.  The veteran filed a notice 
of disagreement (NOD) with this decision the following month.

In July 2000 correspondence, T.R. reported that the veteran's 
current treatment plan included individual counseling 
sessions.  The counselor explained that the veteran was 
depressed and anxious during his last mental status 
examination, and indicated that he was taking multiple 
medications for his chronic psychiatric symptoms.  He related 
that the veteran's prognosis was poor to fair if he remained 
on medication and in outpatient counseling, and noted that 
his "ability to work in a stressful environment [wa]s 
demonstrated by his current decompensation that require[d] 
him to miss work on a regular basis."  The diagnostic 
impression was AXIS I : chronic and severe PTSD with 
associated depression.  AXIS II : No diagnosis.  AXIS III : 
Back and arthritis.  AXIS IV : Psychosocial and environmental 
problems including disruption of the family by the addition 
of three grandchildren due to his son's legal problems; 
parental overprotection of the children due to a sense of 
impending doom; isolation from society with very little 
social support; difficult work conditions with no job 
satisfaction or security; financial problems with the added 
responsibility of his grandchildren; and combat trauma 
issues.  AXIS V : Current global assessment of functioning 
(GAF) 48.

During a July 2000 personal hearing, the veteran's 
representative noted that treatment records from T.R. were 
not in the claims folder.  Transcript (T.) at 1.  The veteran 
explained that he received counseling from T.R. every 
Tuesday.  T. at 9.  The veteran, his wife, and his 
representative all maintained that because T.R. counseled the 
veteran every week, he was more familiar with his service-
connected PTSD than any other health care provider.  T. at 
11.

The veteran submitted a substantive appeal (VA Form 9) 
following the personal hearing, perfecting his appeal.

On VA examination in September 2000, the veteran reported 
that he was currently receiving treatment from T.R.  
Following a mental status examination, the diagnostic 
assessment was AXIS I : PTSD.  AXIS II : No diagnosis.  AXIS 
III : See medical record.  AXIS IV : Problems with his social 
environment including inadequate social support, and past 
exposure to war.  AXIS V : Current GAF 50 to 55.

Based on this evidence, a November 2000 hearing officer's 
decision continued the 10 percent evaluation of the veteran's 
service-connected PTSD.

The Board notes that a handwritten note on T.R.'s July 2000 
report indicates that copies of his outpatient treatment 
records were not in the Automated Medical Information 
Exchange (AMIE) computerized record system.  The record is 
unclear as to whether the counselor is a VA contract 
employee.

Following a detailed review of the claims folder, it appears 
that there may be outstanding medical records containing 
relevant evidence.  See Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue of 
entitlement to an evaluation in excess of 10 percent for PTSD 
pending a remand of the case to the RO for further 
development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding treatment 
records.  The Board notes that whenever the Secretary 
attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c) [38 U.S.C.A. § 
5103A(c)], the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile (38 U.S.C.A. 
§ 5103A(b)(3)).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should clarify whether T.R., 
the veteran's "Veteran Outreach 
Counselor," is a contract employee of 
the VA.

3.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for PTSD that 
are not currently a part of the record.  
After obtaining the appropriate 
authorization, the RO should attempt to 
obtain any such records that have not 
been previously obtained.  In particular, 
the RO's attention is directed to the 
veteran's statements regarding treatment 
from T.R. since January 1999.  The RO is 
again advised that efforts to obtain VA 
records should continue until they are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile (38 U.S.C.A. § 
5103A(b)(3)).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
evaluation in excess of 10 percent for 
PTSD.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case.  The applicable response 
time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).
(CONTINUED ON NEXT PAGE)

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


